UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-4153



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHARLES EDWARD PALMER, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-94-105)


Submitted:   June 30, 1998                  Decided:   August 12, 1998


Before WIDENER and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., Charleston, South Carolina, for Appellant.
Sean Kittrell, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Edward Palmer, Jr., appeals from his convictions pur-

suant to his guilty plea for bank robbery and use of a firearm dur-

ing an attempted bank robbery in violation of 18 U.S.C.A. § 924(c)

(West 1994 & Supp. 1998) and 18 U.S.C. §§ 2113(a), (d) (1994) and

his resulting sentence. We affirm.

     Palmer’s attorney filed a brief pursuant to Anders v. Cali-

fornia, 386 U.S. 738 (1967), raising as a potentially meritorious

issue the district court’s denial of Palmer’s motion to withdraw

his guilty plea and his motion for reconsideration of the same. We

have reviewed each of the allegations of error cited below and on

appeal and conclude that the district court did not abuse its dis-

cretion in denying Palmer’s motions. See United States v. Wilson,

81 F.3d 1300, 1305 (4th Cir. 1996) (providing standard). Palmer has

also filed a pro se brief raising several allegations of error. We

have reviewed each of these claims and determine them to be without

merit. Pursuant to Anders, this court has reviewed the record for

potential error and has found none. Therefore, we affirm Palmer’s

conviction and sentence.

     This   court   requires   that   counsel   inform   his   client,   in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-

olous, then counsel may move this court for leave to withdraw from


                                      2
representation. Counsel’s motion must state that a copy thereof was

served on the client. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rial before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3